Citation Nr: 0739838	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970, followed by service in the Oregon Army National 
Guard, beginning in 1979.  

By its decision of November 1, 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a psychiatric disorder, degenerative arthritis 
of the feet, degenerative arthritis of the shoulders, a back 
disorder, and hepatitis C.  An appeal followed to the United 
States Court of Appeals for Veterans Claims (Court) only as 
to the issues of entitlement to service connection for a 
psychiatric disorder and for hepatitis C, and the parties to 
such appeal thereafter jointly moved the Court to vacate that 
portion of the aforementioned Board decision denying service 
connection for a psychiatric disorder and hepatitis C and 
remand those matters to the Board for further review.  By its 
order, dated in March 2007, the Court granted the parties' 
joint motion.  The case has since been returned to the Board 
for further review.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) of the Department of Veterans Affairs 
(VA) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The parties to the appeal before the Court determined that 
the Board failed to address the question of whether the 
veteran experienced claimed risk factors for hepatitis C 
while in service, including but not limited to engaging in 
high risk sexual activity, a history of gonorrhea in 1968, 
and exposure to blood with non-sterile needles during 
inservice vaccinations.  Furthermore, citing holdings in 
Locklear v. Nicholson, 20 Vet. App. 410 (2006) and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the parties determined 
that the Board needed to be afforded the opportunity to 
address the question of whether a VA medical examination was 
required to ascertain whether the veteran's hepatitis was 
related to his military service.  

With regard to the claim for service connection for a 
psychiatric disorder, the parties found that such issue was 
intertwined with the matter of the veteran's entitlement to 
service connection for hepatitis C on the basis of the 
Board's prior finding that the main stressors upon which the 
veteran's psychiatric disorders were based were unrelated to 
service and that such stressors included hepatitis C.  The 
parties also noted that the Board had failed to obtain 
records of outpatient psychiatric treatment compiled at a VA 
Clinic in Bandon, Oregon, in or about 1995.  A history of 
such treatment was noted to have been set forth by a VA 
examiner in June 1995, who was conducting a VA medical 
examination in connection with the veteran's then pending 
claim for VA nonservice-connected pension, and indicated that 
the veteran reported receiving treatment for anxiety and 
depression from Dr. Koogle at the VA Clinic in Bandon.  

Pursuant to the Court Order noted above, this case must be 
REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims of entitlement to service 
connection for a psychiatric disorder and 
for hepatitis C.  The veteran must be 
informed by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The RO/AMC must attempt to obtain any 
and all records of VA medical treatment 
compiled at the VA Clinic in Bandon, 
Oregon, prior to 1999, including but not 
limited to those records of treatment 
regarding the veteran's anxiety and 
depression compiled by Dr. Koogle at the 
Bandon VA Clinic in 1995 and prior 
thereto.  Such attempts must continue 
until all records are located and 
associated with the claims folder or 
until VA determines in a written document 
that some of the pertinent records do not 
exist or further attempts to locate same 
would be futile.  

3.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of 
the veteran's claimed hepatitis C.  The 
claims folder must be furnished to the VA 
examiner for review and the report 
compiled by such examiner must indicate 
whether the claims folder was made 
available and reviewed.  

Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
as necessary, the examiner must then 
offer an opinion addressing the following 
questions:

Is it at least as likely as not 
(50 percent or greater 
probability) that any currently 
existing hepatitis C of the 
veteran had its onset during 
his period of active duty from 
February 1968 to January 1970 
or is otherwise related to such 
service or any event thereof, 
including claimed in-service 
high risk sexual activity, an 
in-service episode of 
gonorrhea, and exposure to 
blood with reportedly non-
sterile needles in vaccination 
guns? 

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely 
support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for the opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

4.  Lastly, the AMC/RO must readjudicate 
the veteran's claims for entitlement to 
service connection for hepatitis C and a 
psychiatric disorder on the basis of all 
the evidence on file and all governing 
legal authority.  If any benefit sought 
on appeal remains denied, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 




